Title: Thomas Jefferson to Henry Jackson, 1 February 1816
From: Jefferson, Thomas
To: Jackson, Henry


          
            Dear Sir
            Monticello Feb. 1. 16.
          
          After I had sealed my letter of yesterday, a mail arrived, bringing me one from mr Cathalan, which informs me that mine to him of July 3. had never got to his hands. as this went thro’ the same channel (the Secy of state’s office) with mine to you of July 5. it shews that the doubt expressed in your favor of Nov. 9. was real, and that that letter had not then got to hand. it covered one to Mde de Staël, and another to mr Ticknor, and I hope has since got to your hands. mr Terril’s immediate departure for Paris furnishes so happy an opportunity of replacing that to mr Cathalan, that I take the liberty of giving it the protection of your cover and of repeating here the assurances of my great esteem & respect
          Th: Jefferson
        